Seuer, C. J.
This case comes here upon a writ of error" from the district court held in and for Uinta county. The facts are that the plaintiff in error here, brought before a justice of the peace in Uinta county an action of unlawful entry and detainer for certain premises; the justice gave her judgment of restitution and judgment for costs. She then appealed to the district court where the ease was tried and certain findings made as of December 1, 1877; upon these on the 15th of July, 1879, the district court of Uinta county entered judgment for the defendants there, the defendants in error, giving them their costs amounting to $17.40; to this judgment Jubb, by her attorney, excepted, and leave was given her until the first day of the next term -to file her bill of exceptions.
The case was heard at the last term of this court on the defendant’s motion to dismiss the writ of error on the ground that no proper bill of exceptions was signed, and that the court has no authentic record of the questions concerning said case. ’
This motion we hold to be well taken. As will be readily seen by inspecting secs. 300 and 303 of the Compiled Laws, a bill of exceptions to be allowed must be pre*390sented to the court for allowance, and on a day not beyond the first day of the next term: and, if true, the judge composing the court,.is to allow and sign it. Now an inspection of what purports to be the bill of exceptions here will show that Judge Peck, who signed it, did not allow it or say it was correct; this he said he could not do, but moreover the permission to present a bill of exceptions in this case given by the district court of JJinta county at its July term A. D. 1879, was to present it at the January term A. D. 1880, on the 5th day of January at the county seat of said county, and to the court sitting there and for that county. So far from this being done and so complying with the statutes, what purports to be the bill of exceptions in this case is signed by Judge William Ware Peck at Cheyenne, on the 3d of January, A. D. 1880, not only outside of the county but absolutely outside of the jurisdiction of the court. Such a paper under the statutes of Wyoming cannot be treated as a bill of exceptions in any sense, and hence we find the case here without any bill of exceptions: wherefore the defendant’s motion must be sustained, the writ of error dismissed, the cause discontinued here and the clerk of this court directed to notify the clerk of the district court of Uinta county that the judgment in this case entered in said district court at the July term, 1879, has become final by reason of this opinion and order.
Ordered accordingly.